Case 4:20-cv-00896-ALM-KPJ Document 20-11 Filed 12/28/20 Page 1 of 2 PageID #: 189




      1
                                          Exhibit J
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             72
Case 4:20-cv-00896-ALM-KPJ Document 20-11 Filed 12/28/20 Page 2 of 2 PageID #: 190




      1
      2
      3
      4
      5
      6
      7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
